Exhibit 10.1.2
IMPAX LABORATORIES, INC.
EXECUTIVE NON-QUALIFIED DEFERRED
COMPENSATION PLAN
WHEREAS, the Company has adopted The Impax Laboratories, Inc. Executive
Non-Qualified Deferred Compensation Plan (the “Plan”), as fully amended
restated, effective as of January 1, 2008; and
WHEREAS, the Company desires to amend the Plan to comply with section 409A of
the Internal Revenue Code of 1986, as amended;
NOW, THEREFORE, effective as of January 1, 2009, the Plan is amended as follows:

1.   Section 2.14 is deleted in its entirety and replaced with the following:

“Financial Hardship. “Financial Hardship” means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152 of the Code
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the participant, and as otherwise defined in Treas. Reg.
§1.409A-3(i)(3).”

2.   Section 3.5 is deleted in its entirety and replaced with the following:

“Change in Status. If the Committee determines, in its sole discretion, that a
Participant’s employment performance is no longer at a level that warrants
reward through participation in this Plan, but does not terminate the
Participant’s employment with Company, or that Participant no longer qualifies
as a member of a select group of management or highly compensated employees, as
determined in accordance with the Employee Retirement Income Security Act of
1974, as amended, the Participant’s existing Deferral Commitment shall terminate
at the end of the Deferral Period, and no new Deferral Commitment may be made by
such Participant after notice of such determination is given by the Committee,
unless the Participant later satisfies the requirements of Section 3.1.”

 

 



--------------------------------------------------------------------------------



 



3.   Section 5.2(c)(ii) is deleted in its entirety and replaced with the
following:

“Active – Those Participants who remain employed by the Company after
December 31, 2007 shall file a Distribution Election which provides the time and
form of payment for the Account; such changes shall be reflected by the
establishment of various Accounts as provided for and limited by the terms of
this Plan; provided, however, that any amount that would otherwise have been
payable in the calendar year in which such Distribution Election is filed may
not be payable pursuant to such Distribution Election after such calendar year,
and any amount that would have otherwise been payable after the calendar year in
which such Distribution Election is filed may not be payable pursuant to such
Distribution Election in such calendar year. In the event the Participant does
not submit such a form by December 31, 2007, the Employer shall be deemed to
have submitted such a form indicating the amounts being established in the
Retirement Account and providing for a three (3) year payout; provided, however,
that any amount that would otherwise have been payable in a calendar year prior
to 2008 may not be payable after such calendar year and any amount that would
have otherwise been payable after 2007 may not be payable before 2008. Such
Distribution Election, submitted by the Participant or deemed by the Employer,
shall become irrevocable, except as herein provided, on December 31, 2007.”
ADOPTED this            day of                     , 2008.

                  IMPAX LABORATORIES, INC.    
 
           
 
  BY:        
 
     
 
   

 

 